Exhibit 10.2
AMENDMENT NO. 2 TO SECURITY AGREEMENT
          AMENDMENT NO. 2, dated as of August 7, 2009 (this “Amendment”),
relating to the SECURITY AGREEMENT, dated as of July 31, 2008 (as modified by
Waiver and Omnibus Amendment No. 1, dated as of June 18, 2009, the “Security
Agreement”), among MSLO EMERIL ACQUISITION SUB LLC, a Delaware limited liability
company (the “Borrower”), MARTHA STEWART LIVING OMNIMEDIA, INC., a Delaware
corporation (the “Parent Guarantor” and, together with the Borrower, the
“Grantors”), and BANK OF AMERICA, N.A., as collateral agent (in such capacity,
together with any successor collateral agent, the “Collateral Agent”) for the
Secured Parties (as defined in the Security Agreement).
          WHEREAS, the Borrower and the Parent Guarantor have requested Bank of
America, N.A. (the “Bank”) to modify certain terms of the Loan Agreement dated
as of April 4, 2008 among the Borrower, the Parent Guarantor and the Bank as set
forth in the Amended and Restated Loan Agreement being entered into on the date
hereof (the “Amended and Restated Loan Agreement”); and
          WHEREAS, it is a condition precedent to the effectiveness of the
Amended and Restated Loan Agreement that the Borrower and Parent Guarantor enter
into this Amendment.
          NOW THEREFORE, in consideration of the premises and the agreements
herein, each of the Borrower and the Parent Guarantor hereby agrees with the
Bank as follows:
          1. Definitions. All terms used herein which are defined in the
Security Agreement and not otherwise defined herein are used herein as defined
therein.
          2. Amendment. The following amendments to the Security Agreement shall
become effective on the Effective Date.
               (a) The following definitions shall be added to Section 1.02 of
the Security Agreement in the appropriate alphabetical order:
‘“Aggregate Cash Collateral Value” has the meaning assigned to such term in
Section 3.04.
“Cash Collateral” means the cash and investments held from time to time in the
Cash Collateral Account.
“Cash Collateral Termination Date” has the meaning assigned to such term in
Section 3.04.
“Collateral Table” has the meaning assigned to such term in Section 3.04.



--------------------------------------------------------------------------------



 



2

“Collateral Value”, with respect to (i) a money market fund, shall be determined
at any given time by multiplying (A) the most recent per share net asset value
of such money market fund obtained from the Wall Street Journal, or such other
reputable reporting service as the Collateral Agent may reasonably select, times
(B) the number of shares of such money market fund held in the Cash Collateral
Account as collateral. In the event that such net asset value is not available
in the Wall Street Journal, or such other reputable reporting service as the
Collateral Agent may reasonably select, the Collateral Value shall be the value
quoted to the Collateral Agent by a reputable brokerage firm selected by the
Collateral Agent and (ii) with respect to cash, shall be the amount of such
cash.
“Eligible Collateral” has the meaning assigned to such term in Section 3.04.
“Outstanding Balance” means the outstanding principal balance of the Loan from
time to time.’
“Second Amendment Effective Date” means August 7, 2009.
               (b) The following shall be added as a new Section 3.04 of the
Security Agreement:
“3.04 Cash Collateral Maintenance.
(a) On or before the Second Amendment Effective Date, the Borrower has deposited
in the Cash Collateral Account $17,500,000 in cash. If requested by Borrower,
the Collateral Agent may direct the Bank to invest amounts on deposit in the
Cash Collateral Account in one or more money market funds that the Collateral
Agent may approve in its sole discretion; provided, however, that any such money
market fund investments are permitted pursuant to Parent Guarantor’s board
approved investment policy as previously provided by Parent Guarantor to the
Collateral Agent. At all times from the Second Amendment Effective Date through
the Cash Collateral Termination Date, the Borrower agrees to maintain in the
Cash Collateral Account, as security for the Secured Obligations, Collateral of
a type described on the table set forth below this paragraph (collectively, the
“Collateral Table”) and otherwise acceptable to the Collateral Agent (“Eligible
Collateral”) with an Aggregate Cash Collateral Value at least equal to the
Outstanding Balance. “Aggregate Cash Collateral Value” means, as of any date of
determination, an amount equal to the product obtained by multiplying (i) the
Collateral Value as of such date by (ii) the Margin Call Percentage



--------------------------------------------------------------------------------



 



3

shown on the following table (the “Collateral Table”) for the applicable type of
Eligible Collateral:

      Eligible Collateral Type   Margin Call Percentage Money Market
Cash   100%
100%

The Collateral Agent shall have no obligation to give any Collateral Value to
any Collateral of a type not shown on the Collateral Table.
(b) If, at any time from the Second Amendment Effective Date through the Cash
Collateral Termination Date, the Outstanding Balance exceeds at any time the
Aggregate Collateral Value, then the Borrower shall have two (2) Business Days
from the date notification (whether oral or written) of such noncompliance is
delivered to the Borrower, to either deposit cash into the Cash Collateral
Account, or prepay the principal of the Loan such that, after giving effect
thereto, the Outstanding Balance is less than or equal to the Aggregate Cash
Collateral Value as of the date on which such action is taken. Any such
prepayment of the Loan shall be applied to the principal installments due under
Section 2.2(b) of the Loan Agreement in the inverse order of their maturity.
(c) Subject to the other provisions of this Section 3.04 and any written
agreement to the contrary with the Collateral Agent, if no Default or Event of
Default has occurred and is continuing or would result from such action, upon
any repayment or prepayment of the outstanding principal amount of the Loan,
upon the request of the Borrower, the Collateral Agent shall release Cash
Collateral from the Cash Collateral Account having Collateral Value up to the
lesser of (i) the principal amount of the Loan so repaid or prepaid and (ii) the
amount by which the Aggregate Cash Collateral Value exceeds the Outstanding
Balance at the date of request (and direct the sale or trade of investments in
the Cash Collateral Account to the extent necessary to do so); provided that,
after giving effect to any such release of Cash Collateral, the Outstanding
Balance is less than or equal to the Aggregate Cash Collateral Value.
(d) If the Borrower submits to the Collateral Agent and Bank a written request
under this Section 3.04(d) and delivers to the Collateral Agent and Bank a
certificate of a Financial Officer of Parent Guarantor certifying (i) that as of
such date, no Event of



--------------------------------------------------------------------------------



 



4

Default or Default exists, (ii) that as of the last day of the most recently
ended fiscal quarter of Parent Guarantor with respect to which Parent Guarantor
shall have delivered financial statements in accordance with Section 7.2(a) or
(b) of the Loan Agreement, if the covenants set forth in Section 8 of the Loan
Agreement had been effective, Parent Guarantor would have been in compliance
with such covenants (setting forth computations in reasonable detail
satisfactory to the Bank demonstrating such compliance for the applicable
period), and (iii) as of such date, the Loan Parties, on a consolidated basis,
are Solvent, (A) the Bank will promptly acknowledge in writing that the
conditions set forth in this Section 3.04(d) have been satisfied and that, on
the date of such written acknowledgment (the “Cash Collateral Termination
Date”), the effectiveness of this Section 3.04 shall be terminated and the
Borrower shall no longer be required to comply with the provisions of this
Section 3.04 and (B) the Collateral Agent will promptly acknowledge in writing
that its Lien on any Collateral in the Cash Collateral Account is released.
          3. Condition to Effectiveness. This Amendment shall become effective
on and as of the Effective Date (as defined in the Amended and Restated Loan
Agreement).
          4. Continued Effectiveness of the Security Agreement. The Security
Agreement, as amended by this Amendment is, and shall continue to be, in full
force and effect and is hereby ratified and confirmed in all respects except
that on and after the date hereof (i) all references in the Security Agreement
to “this Agreement”, “hereto”, “hereof”, “hereunder” or words of like import
referring to the Security Agreement shall mean the Security Agreement as amended
by this Amendment and (ii) all references in the other Loan Documents to the
“Security Agreement”, “thereto”, “thereof”, “thereunder” or words of like import
referring to the Security Agreement shall mean the Security Agreement as amended
by this Amendment.
          5. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.
          6. Headings. Section headings herein are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.
          7. Governing Law. This Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York.
          8. Waiver and Amendment as Loan Document. Each of the Borrower and the
Parent Guarantor hereby acknowledges and agrees that this Amendment constitutes
a “Loan Document.”



--------------------------------------------------------------------------------



 



5

          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed and delivered as of the date first above written.

                      COLLATERAL AGENT:       BORROWER:    
 
                    BANK OF AMERICA, N.A., as Collateral Agent       MSLO EMERIL
ACQUISITION SUB LLC    
 
                   
By:
  /s/ Jane R. Heller       By:   /s/ Charles Koppelman    
 
 
 
Name: Jane R. Heller          
 
Name: Charles Koppelman    
 
  Title: Managing Director           Title: President    
 
                                PARENT GUARANTOR:    
 
                                MARTHA STEWART LIVING OMNIMEDIA, INC.    
 
                   
 
          By:   /s/ Charles Koppelman    
 
                   
 
              Name: Charles Koppelman    
 
              Title: Executive Chairman
          Principal Executive Officer    

[Signature page to Security Agreement Amendment]

 